Citation Nr: 1643429	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided from January 2011 to May 2011 by the University of Michigan Medical Center and the Karmanos Cancer Institute.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel
INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the Department of Veterans Affairs (VA) Healthcare System in Ann Arbor, Michigan 

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.

In a November 2014 decision, the Board denied entitlement to reimbursement for medical expenses.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that claim, the parties jointly agreed to vacate the November 2014 Board decision and remand the case back to the Board for further clarification and discussion.  The case has been returned to the Board at this time in compliance with the September 2015 Joint Motion for Remand and October 2015 Court order.  


FINDINGS OF FACT

1.  The Veteran is service-connected for follicular lymphoma, the condition for which he was rendered treatment by the University of Michigan Medical Center and Karmanos Cancer Institute.

2.  The Veteran reasonably believed that the services were emergent in nature such that delay would have been hazardous to life or health.

3.  VA and other federal facilities were not feasibly available and the Veteran attempted to use those facilities before ultimately selecting to use the private facilities that could treat his condition in a timely fashion.  

CONCLUSION OF LAW

The criteria for establishing eligibility for payment or reimbursement for the cost of unauthorized medical treatment provided from January 2011 to May 2011 by the University of Michigan Medical Center and the Karmanos Cancer Institute have been met.  38 U.S.C.A. §§ 1703, 1710(h), 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that VA should pay for medical treatment he received at the University of Michigan Medical Center and the Karmanos Cancer Institute as he was not timely treated at the VA Medical Center and was forced to seek outside treatment.

Initially, the Veteran and VA concede that the Veteran was not previously authorized for use of the private facilities at any point in this case.

The applicable statute and regulations provided that in the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran has been service-connected for follicular lymphoma, for which the disputed treatment charges are for.  The Veteran therefore meets the first element necessary for reimbursement in this case.  

The facts in this case are not in dispute.  In December 2010, the Veteran was seen at the VA Medical Center emergency department for complaints of cold symptoms for approximately one month, and for general complaints of weakness and lack of energy.  At that time, the Veteran was noted to have a resolving viral infection and blood work was ordered.  Laboratory tests completed at that time were negative for anemia and showed stable electrolytes, normal renal function, and a thyroid stimulating hormone (TSH) within normal limits.  The Veteran was told to follow-up with his VA Medical Center primary care physician.  

The Veteran reported that when his symptoms of weakness and lack of energy did not improve, he tried to schedule an appointment with his VA Medical Center primary care physician, as directed, but that his doctor did not have availability until March 2011.  

Instead of waiting for a scheduled appointment or returning to the VA Medical Center emergency department, the Veteran sought treatment from his old primary care physician at the University of Michigan Medical Center in January 2011.  The Veteran was then seen by Dr. D.A.C. on January 19, 2011, at which time, the Veteran reported having developed a severe cold around Thanksgiving which appeared to resolve; however, in subsequent weeks his energy and appetite were poor and he had lost 15-20 pounds.  He also had taste perversions.  He further reported vague abdominal discomfort and occasional sweats without fever.  He reported his VA Emergency Department treatment in December 2010, although he had not heard back from them.  After examination, Dr. D.A.C. indicated that the Veteran had significant systemic symptoms and a greatly enlarged spleen with lesser liver involvement; Dr. D.A.C. noted these 

constellation of symptoms [were] very concerning for malignancy. . . . Hematologic malignancies or a primary/metastatic liver neoplasm are highest on my differential. . . . [He] ordered an urgent CT scan of the of the abdomen to evaluate the hepatosplenomegaly [and he] shared [his] concern of a possible malignancy with [the Veteran], and urged him to get the test done as quickly as possible.

A review of the VA Medical Center treatment notes of record shows that on January 19, 2011, the Veteran called the VA Medical Center and reported that he was seen by his outside physician and was told that his liver and spleen were enlarged and that a computerized tomography (CT) scan was necessary.  The Veteran was noted to inquire as to whether he could have the ordered CT scan at the VA Medical Center.  The Veteran was told that he could so long as the ordering physician faxed all pertinent documentation, to include clinic notes and test results, to the VA Medical Center.  Two days later, it was noted that the VA Medical Center had subsequently received laboratory test results and chest X-ray results from the Veteran's private treatment providers, but the Veteran was notified that additional documentation as to the necessity for a CT scan was required.  At that time, the Veteran reported that he would prefer to have the CT scan at an outside facility rather than have additional records faxed to the VA Medical Center.  

After the CT scan was performed by the private facility, the Veteran saw Dr. D.A.C. again on January 26, 2011.  Dr. D.A.C. informed the Veteran at that time that his CT scan was "highly suspicious for lymphoma."  Dr. D.A.C. further noted that "[s]ince the [Veteran] ha[d] no immediately obvious target [lymph] nodes, I ordered a PET scan at the recommendation of [an] oncology fellow.  I explained that this should be helpful both in terms of staging the extent of his tumor as well as possibly identifying acceptable nodes for biopsy.  We agreed that we will try to get this done as quickly as possible, given the importance of establishing a tissue diagnosis in order to direct treatment. . . . I told him that he could be worked up and treated either through the VA System or the University of Michigan System.  He indicated at this point that he would prefer to receive his care through the U of M System, but he will try to evaluate his options with the VA System further."

The following day the Veteran called the VA Medical Center and reported that based on his CT scan, he had been diagnosed with cancer and reported that his private treatment provider requested that a positron emission tomography (PET) scan be completed right away.  He reported that he was told by the private facility that he would be required to pay $5000 for the PET scan and was wondering if he could receive any help from VA.  

Upon review of the record, it was determined that the Veteran could have the PET scan at the VA Medical Center, but that it would likely take a few weeks to schedule.  The Veteran was referred to billing to make a determination as to where to have his PET scan.  At that time, the Veteran decided to have the PET scan completed by his private treatment provider the following day and he was informed at that time that VA would not pay for the procedure.  

Following his PET scan, the Veteran contacted VA oncology to discuss treatment for his follicular lymphoma on February 10, 2011; he indicated that he was concerned about the cost of treatment and indicated he wished to be treated at VA if possible.  The Veteran's case was transferred to the VA oncology department on February 11, 2011, for a consultation and then was forwarded to a physician for review of the consultation on February 14, 2011.  The consultation, which still had not been acted on by February 19, 2011, was cancelled as there was a note in the University of Michigan System that the Veteran had decided to be treated for his lymphoma at the Karmanos Cancer Center.  It does not appear that VA ever responded to the Veteran's request for treatment at VA for his lymphoma.

In a May 2011 letter from the Veteran's private physician, Dr. D.A.C., it was noted that 

[i]n January 2011, [the Veteran] presented with weight loss, anorexia, and taste perversion, and was found to have massive splenomegaly.  A subsequent lymph node biopsy at the University of Michigan confirmed the presence of a follicular lymphoma.  Further workup at the Karmanos Cancer Center in February 2011 involving splenic biopsy found evidence of transformation of his follicular lymphoma into a diffuse large B-cell pattern.  He is currently undergoing chemotherapy for his lymphoma through the Karmanos Cancer Center.  

At his May 2014 Board hearing, the Veteran asserted that the costs of his treatment should be reimbursed by VA because he was not able to get into the VA Medical Center to see his primary care physician in a timely manner and that delay in identifying and ultimately treating his cancer could have resulted in further detriment to his health.  Additionally, at his May 2014 Board hearing, the Veteran asserted that at the time of his decision to seek private medical treatment for his lymphoma, he was very ill and was not able to adequately understand the choices he was making.

Based on the foregoing evidence and in light of the context of the private treatment records as directed by the Joint Motion for Remand, the Board finds that payment for the unauthorized medical treatment is warranted.  

Again, as noted above, none of this private treatment was previously authorized by VA; in fact, at points VA explicitly denied authorization for the private treatment.  The Veteran sought the private treatment for his eventually-service connected follicular lymphoma without this previous authorization.  

The Board finds, however, that the Veteran's belief that his situation was emergent is completely reasonable.  He sought treatment with the VA Emergency Department which diagnosed the Veteran with a resolving viral infection and informed him to follow-up with his VA primary care physician.  The Veteran attempted to do so when his symptoms did not get better, but VA could not schedule the Veteran for an appointment for four months.  Given the Veteran's condition and symptoms, the Board finds that such a waiting period was not necessary; VA was clearly not feasibly available to treat the Veteran in a timely manner.  The Veteran subsequently sought treatment with a private facility that was available to treat the Veteran in a timely fashion.  

Based on the examination by that private medical provider, the Veteran was informed that it was believed that he had a malignant neoplasm and that he needed to get a CT scan; the private physician impressed upon the Veteran that it was "urgent" that he get the CT scan "as quickly as possible."  When the Veteran asked VA to schedule him for a CT scan, the Veteran was asked to submit paperwork and then, after submitting the requested paperwork, was asked for additional documents and paperwork in order to ascertain the necessity of the CT scan.  Instead of submitting the additional paperwork and further delaying his "urgent" case, the Veteran got the CT scan through a private facility which had a better appreciation of the severity of the situation.  

Based on the results of CT scan, the Veteran was ordered to obtain a PET scan.  The Veteran again was told that it was "urgent" that he get the PET scan completed "as quickly as possible."  When the Veteran asked VA to perform the PET scan, he was told that it could be schedule "possibly within a few weeks."  He took a PET scan from a private facility that was available to perform the test the very next day.  At that time, VA informed the Veteran that they would not pay for the PET scan, again failing to consider that the Veteran was being informed by his doctors that the test was "urgent."

Finally, after the PET scan and diagnosis of lymphoma, the Veteran asked VA to have his oncology treatment at VA.  VA delayed any decision on the Veteran's request for over a week before finally cancelling the request for a decision to be made as they were informed by a third-party system that the Veteran had started treatment of his condition with a private treatment provider.  VA never actually informed the Veteran that they were ready and available to treat his lymphoma; it appears that when VA found out that the Veteran had begun treatment at a private facility after over a week of delay, the decision-making process then simply stopped.  It does not appear that VA ever decided that it could treat the Veteran's lymphoma, and no response to his request for treatment of that condition was ever provided to the Veteran, even after he had decided to begin seeking treatment with a private medical provider who was clearly ready and able to treat his condition in a timely fashion. 

Therefore, the Board finds that the Veteran had a reasonable belief that his situation was emergent and that delay in treatment would have been hazardous to his health and life; lymphoma and cancer is not a disease that a person would reasonably believe to be non-emergent.  The Veteran's private doctors, who were treating him because of VA's inability to see him for a period of four months, were telling him that treatment and testing was "urgent" and should be "completed as soon as possible."  

Moreover, while it is clear that VA purported itself to be feasibly available to treat the Veteran in this case, VA was, in fact, not at all feasibly available to treat the Veteran.  The Veteran was told to wait four months in order to get a primary care physician appointment, asked to submit additional paperwork regarding the propriety of whether a CT scan was even necessary even after his private doctor told him that such a test was "urgent," told that it would take "a few weeks" to schedule an urgently-needed PET scan, and then VA delayed making a decision as to whether it could treat the Veteran's lymphoma for over a week before abandoning its decision-making process without informing the Veteran that VA could, in fact, treat his lymphoma.  VA was clearly not feasibly available to the Veteran throughout this process of his diagnosis and treatment of his follicular lymphoma.

Consequently, the Board finds that entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided from January 2011 to May 2011 by the University of Michigan Medical Center and the Karmanos Cancer Institute is warranted in this case.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided from January 2011 to May 2011 by the University of Michigan Medical Center and the Karmanos Cancer Institute is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


